Citation Nr: 1703669	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for depressive disorder.


ATTORNEY FOR THE BOARD

R.M.K., Counsel











INTRODUCTION

The Veteran served with the Army Reserve from November 1979 to August 1994, which included periods of active duty for training from November 1979 to April 1980 and from June 1991 to July 1991.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In that decision, the RO granted service connection for depressive disorder and assigned an initial 30 percent disability rating, effective from August 13, 2009.  Subsequently in January 2010, the RO assigned an initial 50 percent disability rating for depressive disorder, effective from August 13, 2009.

The Board notes that in May 2010 a Decision Review Officer granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from August 13, 2009.

The Board remanded this matter in June 2012 for further development.  The Board also denied entitlement to an effective date earlier than August 13, 2009, for the award of a TDIU.

In April 2013 the Board denied the appeal for a higher initial rating for depressive disorder.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a March 2014 memorandum decision, the Court set aside the Board's April 2013 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In November 2014 the appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) for action consistent with the memorandum decision. 

The appeal was again remanded to the AOJ in July 2015.  Addendum VA opinions were received and the claim readjudicated in July 2016.  The remand directives have been substantially complied with, and the case again is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

The medical evidence of record shows that, for the entire period on appeal, the Veteran's depressive disorder was predominantly manifested by sleep impairment, a depressed mood, dysphoria, anxiety, frustration, isolative behavior, fatigue, disturbances of motivation or mood, and anhedonia, productive of difficulty in establishing effective work and social relationships, but not approaching an inability to establish and maintain such relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for a depressive disorder have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose certain obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board notes that this appeal arose from a rating decision that granted service connection and assigned a disability rating and effective date for the award.  Thus, statutory notice has served its purpose, and its application was no longer required.  Additional VCAA notice is not required concerning the "downstream" initial rating of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  VA has also obtained examinations and addendum opinions with respect to the claim.  This evidence considered along with the other evidence of record, is fully adequate for the purposes of determining the symptoms and manifestations associated with the Veteran's depressive disorder, and, the severity of any associated impairment and disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The Veteran's disability is rated under the following criteria.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

Background Information and Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Service connection for a depressive disorder was granted by a December 2009 rating decision and a 30 percent rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9434, effective August 13, 2009.  Subsequently, a January 2010 rating decision assigned a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9434, effective August 13, 2009.

A July 2009 private work-related activities assessment stated that the Veteran had a fair ability to follow work rules, relate to co-workers, deal with the public, use judgment, interact with supervisors, function independently, and maintain attention/concentration.  She had poor or no ability to deal with work stresses.  The report stated that the Veteran had significant problems with depression and anxiety resulting in poor concentration, irritability, impatience, and agitation, all of which interfered with any work capabilities.  She had a fair ability to understand, remember, and carry out simple job instructions but had poor or no ability with complex or detailed instructions.  The Veteran had a fair ability to maintain her personal appearance, behave in an emotionally stable manner, and demonstrate reliability, but she had poor or no ability to relate predictably in social situations.  A second private work-related activities assessment gave similar results, stating that the Veteran suffered from severe depression and anxiety and had been diagnosed with bipolar disorder, which greatly interfered with her ability to work.

The Veteran was afforded a VA examination in September 2009 in which she reported difficulty sleeping, in part due to a tendency to dwell on things.  She reported feeling depressed virtually every day, ranging from mild to severe.  The Veteran reported that she had been depressed continuously since 1999.  She denied anhedonia, changes in libido, suicidal ideation, or homicidal ideation.  The Veteran lived with her two sons and was divorced.  She was presently attending a technical college and pursuing a degree in social work.  The Veteran reported that she had a 4.0 grade point average.  She stated that she spent a lot of time watching television and that she visited primarily with relatives.  On mental status examination, the Veteran was casually groomed, fully cooperative, and gave no reason to doubt the information she provided.  She had some dysphoria, but her speech was of normal rate and rhythm.  Her mood was depressed but her affect was appropriate to content.  No abnormalities of thought were noted, there was no confusion, and the Veteran's memory was grossly intact.  She was oriented in all spheres and no hallucinations or delusions were noted.  The Veteran's insight and judgment were adequate.  

The September 2009 VA examiner assigned a Global Assessment of Functioning (GAF) score of 55.  The examiner opined that the Veteran's symptoms occurred daily, were moderate in severity, and did not preclude employment.  No gross impairment of social functioning was noted, no impairment in thought processing or communication was noted, and the examiner did not find evidence that the Veteran's depression precluded activities of daily living.

In an October 2009 private medical report, the Veteran denied experiencing depression or suicidal ideation.

An October 2009 VA medical report stated that the Veteran was negative for mood changes, anxiety, depression, or memory loss.

VA medical reports dated in October 2009, November 2009, March 2010, February 2011, August 2011, August 2012, and October 2012 stated that the Veteran denied any suicidal or homicidal ideation.

A December 2009 private psychiatry report stated that the Veteran continued to be very distressed with a lot of anxiety.  She reported that she had recently become phobic about being outside of the house and hardly went anywhere except to go to school.  The Veteran reported some negative experiences with people she knew dying, which caused her to act somewhat paranoid as she was worried about being out in public.  She reported that she did well in school the previous semester and was pleased about that.

The Veteran was afforded an April 2010 VA examination in which she reported feeling down or sad two to three days per week, with crying spells approximately twice per month.  The Veteran denied feeling hopelessness or helplessness, as well as suicidal ideation.  She stated that she found her situation frustrating and depressing but tried to keep her spirits up to present a good image for her sons and encourage them.  The Veteran denied suicidal and homicidal ideation.  On mental status examination, she was neatly dressed, neatly groomed, cooperative, pleasant, and gave no reason to doubt the information she provided.  The Veteran displayed generally positive emotions, smiling occasionally and demonstrating a matter-of-fact attitude.  She made good eye contact and her speech was logical, coherent, and of normal rate and rhythm.  Her mood was largely euthymic and her affect was appropriate to her mood.  She was alert and oriented in all spheres, with no abnormalities of thought noted.  The Veteran was not confused, her memory was largely intact, and she did not report hallucinations or delusions.  She reported that she had no problems with side effects from her medications and stated that one medication was effective with stress and sleep impairment.  Her insight and judgment were adequate.  The examiner assigned a GAF score of 68. 

The April 2010 VA examiner opined that the Veteran's depression symptoms were mild to moderate and that there was no evidence of a significant increase in depressive symptoms.  The examiner opined that the Veteran did not warrant individual unemployability based on an increase in depressive symptomatology.  It was reported that the Veteran was unemployed and receiving disability but that this was due to her back disability.  The examiner stated that the Veteran tended to isolate herself and not socialize very much other than with her sons.  Her behavior was largely within normal limits and she was able to handle her activities of daily living.

The Veteran was afforded a VA examination in March 2011 in which she reported experiencing depression, low motivation, fatigue, difficulty concentrating, social withdrawal, daily worry, a depressed mood, and sleep impairment, but denied suicidal ideation.  She reported that her increased symptomatology was related to multiple academic problems, specifically a decrease in her grades which she attributed to stress and anxiety.  She stated that she did not form new friendships during her college classes, and her only other social activities included visiting her mother three to four times per month and occasional church attendance.  The Veteran reported that she spent most of her time in her room watching television.  She stated that she was in college and was pursuing an associate's degree and hoped to find employment as a social worker.  On mental status examination, the Veteran was casually groomed and cooperative.  She maintained adequate eye contact and her speech was within normal limits.  The Veteran's mood was dysthymic and her affect was broad.  Her thought processes were logical and she was adequately oriented to time, place, and person.  There was no evidence of psychosis and she adamantly denied any thoughts of harm to herself or others.  Her insight and judgment were both adequate.  The examiner assigned a GAF score of 55.  The examiner opined that the Veteran's depressive symptoms were moderate in severity and had impacted her academic and social functioning, though not her thought processing.  Her symptoms did not appear to preclude her activities of daily living.

VA treatment records in July 2011 showed that the Veteran was negative for mood changes, anxiety, depression, or memory loss.  On mental status assessment, the Veteran was oriented to person, place, and time.  No abnormalities of comprehension where noted.  She did not have recent or current ideation, intent, or plan for self-harm or violence towards others.  On psychiatric examination, the Veteran did not have cognitive loss, memory impairment, or hallucinations.  She was not a danger to herself or others and did not have a history of confusion or wandering behavior.

The Veteran was afforded a VA examination in July 2012 in which the examiner assigned a GAF score of 51.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that she enjoyed going to church, reading the Bible, and using the Internet, though she also reported that she watched too much television.  The Veteran reported that she spent most of the day in bed.  She stated that she used to visit a close friend, but that her husband died in January, and she had not seen her frequently since that time.  The Veteran reported that another friend helped her fix her hair on Saturdays, and she sometimes went to her sister's home on weekends.  She also reported that her pastor sometimes visited, she called her mother frequently, visited with her brother, and sometimes went to visit her mother.  The Veteran was found to have a depressed mood, chronic sleep impairment, and disturbances of motivation or mood.  The examiner opined that the Veteran's symptoms were moderate in severity and were primarily manifested by lack of motivations, some anhedonia, mild to moderate levels of sadness, and some isolation.

As noted above, the Board remanded this issue in November 2014 to, in pertinent part, afford the Veteran a VA examination.  However, in its subsequent July 2015 remand, the Board found that the January 2015 VA examination conducted in response to the remand was based upon an inadequate rationale, and an addendum had to be obtained.  See Barr, 21 Vet. App. 303, 311 (2007).  

In July 2015 the Board specifically remanded the issue on appeal so that all pertinent evidence of record (including vocational rehabilitation records) be made available to and reviewed by a VA examiner who was requested to prepare an addendum providing a rationale for the Veteran's level of occupational and social functioning.

In response to the Board's July 2015 remand, addendum VA opinions were received in September 2015 and May 2016.  In September 2015 the VA examiner stated the Veteran's VBMS, Virtual VA, and online medical records were reviewed, including but not limited to the January 2015 VA examination.  The VA examiner stated that the Veteran's degree of impairment was noted as being occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation (based solely on her service-connected mental disorder).  The examiner stated that the Veteran's estimated GAF was 53.  The examiner also stated that information was suggestive that the Veteran had moderate symptoms, as evidenced by continuing to be able to have social interactions with others (e.g. eats out with a friend a couple of times a month), participates in community (e.g. attends church), and maintains some interests in activities (e.g. plays on computer and watches television).  The examiner stated that the Veteran's impairment was based on her daily activities, report of symptoms report, clinical observations, and records review (including prior VA examination evaluations). 

In May 2016 the same VA examiner stated that the Veteran's records were reviewed, including but not limited to her vocational rehabilitation records, January 2015 VA examination, medical opinion dated September 2015, VA treatment records, and VMBS. The examiner stated that the degree of impairment noted as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation continued to be the most accurate estimate based on the Veteran's service-connected mental disorder.  The examiner stated that information was suggestive that she had moderate symptoms. The examiner did not find that the additional review of the Veteran's vocational rehabilitation records provided evidence to suggest a different degree of impairment attributable to her service-connected mental disorder.

The Board, in evaluating the totality of pertinent evidence of record and not relying solely on any one treatment record or VA examination, finds that the medical evidence of record shows that for the entire period on appeal the symptoms of the Veteran's depressive disorder do not meet, approximate, or even approach the criteria for a rating in excess of 50 percent. The overall disability picture attributed to the Veteran's service-connected psychiatric disorder has objectively been described on repeated examinations as no worse than moderate, reflecting at the worst some difficulty in establishing effective work and social relationships, but not approaching an inability to establish and maintain such relationships. 

In determining that the Veteran's depressive disorder does not warrant a disability rating in excess of 50 percent, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The aforementioned GAF scores reflect mild to moderate symptoms.  However, GAF scores do not correlate to any specific rating.  Thus, the Board will analyze the examination findings and actual assessments of the Veteran's occupational and social functioning to ensure a complete assessment.

The Board finds that the medical evidence of record shows that, for the entire period on appeal, the Veteran's depressive disorder was predominantly manifested by sleep impairment, a depressed mood, dysphoria, anxiety, frustration, isolative behavior, fatigue, disturbances of motivation or mood, and anhedonia.  The Board notes that at times the Veteran's treatment records indicate improved symptoms which may, in fact, warrant a lower rating than 50 percent.  However, giving the benefit of the doubt to the claimant, the Board finds that her symptoms are reflective of those contemplated by the 50 percent rating category such as disturbances of motivation and mood and difficulty in establishing effective work and social relationships. 

The Board acknowledges that the July 2009 private work-related activities assessments related a level of impairment significantly above that found by the other medical reports of record.  In particular, that reports noted that the Veteran had poor or no ability in several areas, as well as poor concentration.  However, no mental status or psychological examinations were included with these reports, nor was any psychiatric diagnosis given.  The Board notes that these reports were also conducted approximately two months before the September 2009 VA examination in which the Veteran reported that she had a 4.0 grade point average.  The Board finds that maintaining a 4.0 grade point average is entirely inconsistent with poor or no ability to deal with work stresses and to understand, remember, and carry out complex or detailed instructions.  As such, the Board finds that the 2009 private work-related activities assessments warrant low probative weight.

Significantly, in response to the Board's most recent remand, an addendum VA opinion was received in May 2016, in which the examiner reviewed the Veteran's records, including but not limited to her vocational rehabilitation records.  The examiner stated that the degree of impairment noted as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation continued to be the most accurate estimate based on the Veteran's service-connected mental disorder.  The Board notes that this is the rating criteria for a lower, 30 percent, rating.

The May 2016 VA examiner also stated that information was suggestive that the Veteran had moderate symptoms. The examiner did not find that the additional review of the Veteran's vocational rehabilitation records provided evidence to suggest a different degree of impairment attributable to her service-connected mental disorder.

Moreover, a review of the evidence does not show that the Veteran's symptoms have approximated the level of disability contemplated by the criteria for a 70 percent rating.  The evidence does not reveal that the Veteran experienced such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Nor did she have symptoms on par with this level of severity.  Consequently, the criteria for a 70 percent rating have not been met.

The evidence of record clearly demonstrates that the Veteran has social impairment.  However, she has also consistently reported that she maintains relationships with family members and attends college classes on a weekly basis.  The Veteran has also reported that she maintains at least a minimal level of contact with a few friends.  That evidence is indicative of at least some ability to establish and maintain effective relationships.  Therefore, the Board finds her symptoms more nearly approximate difficulty in establishing and maintaining effective relationships, as is contemplated by the criteria for a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9434.  The Board finds that the preponderance of the medical evidence of record shows that the Veteran's depressive disorder was of an overall severity which is not sufficient to warrant a rating in excess of 50 percent.

This claim has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's depressive disorder symptoms, the evidence shows no distinct periods of time when her symptoms have varied to such an extent that a rating in excess of the currently assigned rating would be warranted for under any diagnostic code.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.344 (2016); See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition to the medical evidence above, the Board has considered the lay evidence in the form of the Veteran's correspondence.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran and the lay statement full competence and credibility, nothing in the statements shows impairment more closely approximating the criteria for a higher rating.


Other Consideration

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.


In the case at hand, the record reflects that the manifestations of the disability of depressive disorder are not in excess of those contemplated by the schedular criteria.  

The criteria for psychiatric disorders are general by definition, and the Veteran's symptoms are not outside the realm of what is contemplated.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein. 

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Moreover, the record does not show that the Veteran's other service-connected disabilities have a collective effect, acting with the depressive disorder, to make the Veteran's disability picture an unusual or exceptional one.  Therefore, referral is not warranted based on a collective effect of her other service-connected disabilities acting with her depressive disorder.  See Johnson v. McDonald, 762 F.3 d 12362   (Fed. Cir. 2014).

In summary, the Veteran's service-connected psychiatric disorder is productive of some difficulty in establishing effective work and social relationships, but not approaching an inability to establish and maintain such relationships. The Board finds that the preponderance of the evidence is against the claim for an increased rating for a depressive disorder.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to an initial rating in excess of 50 percent for a depressive disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


